Appeal by defendant from an order of the County Court, Queens County, dated November 16, 1960, denying, without a hearing, his coram nobis application to vacate a judgment of said court rendered April 5, 1957, convicting him, on his plea of guilty, of manslaughter in the first degree, while armed, and sentencing him to serve consecutive terms of 10 to 20 years on the manslaughter count and 5 to 10 years for being armed. Order affirmed. No opinion. Nolan, P, J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.